United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1307
Issued: December 3, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 8, 2013 appellant filed a timely appeal from an April 29, 2013 merit decision of
the Office of Workers’ Compensation Programs (OWCP) finding an overpayment of
compensation. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the overpayment decision.
ISSUES
The issues are: (1) whether appellant received an overpayment of $56,316.66 for the
period March 1, 2009 to February 9, 2013 because he received compensation from OWCP after
he elected retirement benefits from the Office of Personnel Management (OPM); and (2) whether
he was at fault in the creation of the overpayment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. By decision dated October 21, 2009, the
Board affirmed an October 21, 2008 nonmerit decision denying appellant’s request for
reconsideration as it was not timely filed and did not demonstrate clear evidence of error.2 On
March 10, 2011 the Board affirmed a March 2, 2010 nonmerit decision denying his untimely
request for reconsideration on the grounds that he failed to establish clear evidence of error.3 In
a decision dated April 5, 2012, the Board affirmed a July 19, 2011 decision finding that
appellant’s request for reconsideration was untimely and insufficient to show clear evidence of
error.4 The facts and the circumstances as set forth in the prior decisions are hereby incorporated
by reference. The facts pertinent to the instant appeal are set forth.
OWCP paid appellant wage-loss compensation for four hours a day beginning
September 6, 2002. On May 19, 2012 appellant noted that he wanted to receive benefits from
OPM beginning on the date of his retirement. He asked OWCP to inform him in writing of the
date that his compensation would end. On September 3, 2012 appellant submitted a completed
election form to OWCP to receive retirement benefits from OPM effective March 1, 2009. By
letter dated February 4, 2013, OWCP advised him that he was not entitled to receive workers’
compensation benefits and retirement benefits for the same period. It enclosed another election
form. On February 7, 2013 appellant again elected to receive retirement benefits from OPM
effective March 1, 2009.
On March 4, 2013 OWCP advised appellant of its preliminary determination that he
received an overpayment of compensation in the amount of $56,316.66 because he received
benefits from OWCP from March 1, 2009 to February 9, 2013 but elected to receive
compensation retroactively from OPM beginning March 1, 2009. It further advised him of its
preliminary determination that he was at fault in the creation of the overpayment. OWCP
requested that he complete an enclosed overpayment recovery questionnaire and submit
supporting financial documents. Additionally, it notified him that, within 30 days of the date of
2

Docket No. 09-435 (issued October 21, 2008). On July 29, 1985 appellant, then a 30-year-old letter carrier,
sustained acute lumbar strain and a herniated disc at L5 in the performance of duty. He returned to part-time work
on September 12, 2002 and received compensation from OWCP for two hours per day. By decision dated
October 24, 2003, a hearing representative reopened appellant’s case for review under section 8128 and reversed
OWCP decisions terminating his compensation for refusing suitable work. The hearing representative instructed
OWCP to refer him for an impartial medical examination. OWCP paid appellant compensation for total disability
from July 15, 2000 to September 6, 2002 and compensation for four hours per day effective September 6, 2002. By
decision dated May 24, 2004, it found that he did not establish an employment-related recurrence of disability
beginning April 16, 2003. OWCP continued to pay appellant compensation for four hours per day. On April 20,
2005 a hearing representative vacated the May 24, 2004 decision and remanded the case for clarification from
Dr. Paul Liebert, a Board-certified orthopedic surgeon, regarding whether appellant sustained a recurrence of
disability beginning April 16, 2003. Based on Dr. Liebert’s opinion, by decisions dated November 29, 2005 and
April 21, 2006, OWCP found that appellant did not establish a recurrence of disability beginning April 16, 2003. In
decisions dated October 21, 2008, March 2, 2010 and July 19, 2011, it denied his requests for reconsideration as
untimely and insufficient to show clear evidence of error.
3

Docket No. 10-1278 (issued March 10, 2011).

4

Docket No. 11-1983 (issued April 5, 2012).

2

the letter, he could request a telephone conference, a final decision based on the written evidence
or a prerecoupment hearing.
On March 13, 2013 appellant requested a decision based on the written evidence. He
asserted that he was not at fault in creating the overpayment. In an accompanying statement,
appellant maintained that he had not provided inaccurate information to OWCP regarding an
overpayment or accepted a payment to which he was not entitled as he had not received any
money from OPM. He related, “As I have stated, I have had my OWCP stopped and still have
not received any benefits from OPM.”
By decision dated April 29, 2013, OWCP determined that appellant received an
overpayment of $56,316.66 because he retroactively elected to receive compensation from OPM
when he had already received compensation benefits from OWCP. It further found that he was
at fault in creating the overpayment.5 OWCP determined that appellant should submit a check
for the full amount of the overpayment as repayment.
On appeal appellant contends that he was not at fault in creating the overpayment.
LEGAL PRECEDENT -- ISSUE 1
Section 8116 of FECA6 defines the limitations on the right to receive compensation
benefits. This section of FECA provides that, while an employee is receiving compensation, he
may not receive salary, pay or remuneration of any type from the United States, except in limited
circumstances.7 The implementing regulations provide that a “beneficiary may not receive
wage-loss compensation concurrently with a federal retirement or survivor annuity.”8 The
beneficiary must elect the benefit that he or she wishes to receive.9
ANALYSIS -- ISSUE 1
On September 3, 2012 appellant elected to receive OPM retirement benefits retroactive to
March 1, 2009 in lieu of compensation from OWCP. The record reflects that OWCP paid wageloss compensation for partial disability from March 1, 2009 to February 9, 2013. As appellant
elected to receive OPM retirement effective March 1, 2009, any wage-loss compensation
received from OWCP for a period on or after that date constitutes an overpayment of benefits.10
Appellant is not eligible to receive wage-loss compensation and retirement benefits from OPM
5

In a telephone call dated April 29, 2013, appellant related that he had received a check from OPM and requested
repayment information. The claims examiner indicated that he had already issued the overpayment determination
requesting payment in full.
6

5 U.S.C. § 8101 et seq.

7

Id. at § 8116(a).

8

20 C.F.R. § 10.421(a)

9

Id.

10

See Franklin L. Bryan, 56 ECAB 310 (2005).

3

for the same time period.11 An overpayment arose after his election of benefits as he was not
entitled to the amount paid by OWCP for the period March 1, 2009 to February 9, 2013.
Accordingly, the Board finds that appellant received an overpayment of compensation in the
amount of $56,631.66 for the period March 1, 2009 to February 9, 2013.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(b) of FECA12 provides that “[a]djustment or recovery by the United States
may not be made when incorrect payment has been made to an individual who is without fault
and when adjustment or recovery would defeat the purpose of this subchapter or would be
against equity and good conscience.” Section 10.433 of OWCP’s implementing regulations13
provide that in determining whether a claimant is at fault, it will consider all pertinent
circumstances. An individual is with fault in the creation of an overpayment who:
“(1) Made an incorrect statement as to a material fact which he or she knew or
should have known to be incorrect; or
“(2) Failed to provide information which he or she knew or should have known to
be material; or
“(3) Accepted a payment which he or she knew or should have known to be incorrect.”
ANALYSIS -- ISSUE 2
OWCP denied appellant’s request for waiver of recovery of the overpayment because it
found that he was at fault in creating the overpayment. It determined that he knew or should
have known that he could not receive retirement benefits from OPM and compensation from
OWCP concurrently. However, the issue is not whether appellant was familiar with OWCP’s
prohibition against receiving dual benefits, but whether he accepted a payment which he knew or
should have known to be incorrect.14 On September 3, 2012 appellant elected benefits from
OPM retroactive to March 1, 2009 in lieu of compensation from OWCP. On February 4, 2013
OWCP notified him that he was not entitled to receive workers’ compensation benefits and
retirement benefits concurrently and enclosed an election form. On February 7, 2013 appellant
again elected retirement benefits from OPM effective March 1, 2009. He did not, however,
receive any payment from OPM from March 1, 2009 to February 9, 2013, the period of the
overpayment. Although appellant was generally aware that he could not simultaneously receive
OPM benefits and workers’ compensation payments, no payment was made by OPM during the
period in question and there is no evidence that he accepted a payment during this period that he
knew or should have known was incorrect.15 Accordingly, OWCP’s finding that he was at fault
11

20 C.F.R. § 10.421(a).

12

5 U.S.C. § 8129(b).

13

20 C.F.R. § 10.433.

14

See 20 C.F.R. § 10.433(a).

15

See Franklin L. Bryan, supra note 10.

4

in creating the overpayment will be set aside. The case will be remanded for a determination of
whether appellant is entitled to waiver of recovery of the overpayment.
CONCLUSION
The Board finds that appellant received an overpayment of $56,316.66 for the period
March 1, 2009 to February 9, 2013 because he received compensation from OWCP after he
retroactively elected retirement benefits from OPM. The Board further finds that he was without
fault in creating the overpayment. The case is remanded to OWCP for a determination of
whether appellant is entitled to wavier of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the April 29, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed in part and set aside in part and the case is
remanded for further proceedings consistent with this decision.
Issued: December 3, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

